Citation Nr: 0201500	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  95-05 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a November 1993 rating action 
of the Detroit, Michigan Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board remanded the case in July 1997 for further 
development.  At that time, the Board denied the veteran's 
claim of entitlement to service connection for vertigo on 
direct and secondary bases.  


FINDINGS OF FACT

1.  The rating criteria for evaluating infectious diseases 
were changed during the course of this appeal.  Neither 
version of the criteria is more favorable to the veteran.

2.  The veteran currently does not have active malaria or any 
residuals of prior episodes of malaria.  There is no evidence 
of relapse within the past year of moderate disability.  


CONCLUSION OF LAW

The criteria for a compensable rating for malaria have not 
been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.2, 4.7, 4.31, 4.88b, Diagnostic Code 
6304 (2001); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (1995); 
66 Fed.Reg. 45,620 (Aug. 29, 2001) (to be codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In a May 1947 rating action, the RO granted service 
connection for malaria and assigned a noncompensable rating 
from March 6, 1946.  In August 1993, the veteran submitted a 
claim for increase.  

The veteran was afforded a VA examination in October 1993.  
The veteran described a history of contracting malaria in 
1944, and having three in-service episodes of one week's 
duration each.  On physical examination, the examiner noted 
no history of renal impairment or anemia; in fact, the 
veteran had gained weight following episodes of malaria.  The 
diagnosis was that of "malaria, possible Plasmodium vivax; 
three episodes with recovery."  

The veteran and his wife appeared at a personal hearing at 
the RO in April 1995 and offered testimony in support of the 
claim.  The veteran testified about the onset of malaria and 
reported that he continued to experience dizziness which he 
felt was related to the malaria.   

VA outpatient treatment records associated with the claims 
folder, dated from 1991 to 1995, are silent for any findings 
or complaints referable to relapses of malaria.  

When the Board initially reviewed the veteran's appeal in 
July 1997, it was noted that the rating criteria pertaining 
to infectious diseases had changed during the course of the 
appeal.  Hence, the case was remanded in order to obtain 
additional evidence and allow the RO the opportunity to 
consider both the old and new rating criteria. 

In an August 1997 letter to the veteran, the RO requested 
that he identify the sources of any treatment received for 
malaria since 1992 so that those records could be considered 
in adjudicating his claim.  To date, there has been no 
response from the veteran.

The veteran was afforded a VA examination in July 1998 at 
which time the examiner noted his history of malaria in 
service.  The examiner noted that when questioned further 
about his medical history, the veteran reported that since 
service he had not had any episodes of fever or shaking 
chills which would be indicative of malaria recurrence.  
Following physical examination and a review of the records, 
the examiner offered an opinion as to the etiology of the 
veteran's claimed vertigo but did not offer any further 
information regarding the service-connected malaria. 

In a July 2001 response to a request for further information 
from the RO, the examiner reported that upon examination in 
July 1998, there was no evidence of active malaria.  The 
veteran did not present with high fever or chills, the 
hallmarks of the disease.  The veteran was not exhibiting any 
signs or symptoms that would suggest ongoing infection.  In 
fact, the examiner noted, that occurrence is highly unlikely.  
As far as residual disability, the examiner further noted 
that there was no evidence that the veteran sustained kidney, 
liver, pulmonary or hematologic damage from malaria.  

II.  Analysis

The veteran contends that his service-connected malaria is 
more severe than the current rating indicates.  Disability 
ratings are determined by applying the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

As noted in the July 1997 remand, substantive changes were 
made to the schedular criteria for evaluating infectious 
diseases during the course of the appeal.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The case was remanded in July1997 specifically to 
allow the RO the opportunity to consider the veteran's claim 
in light of the regulatory changes. 

Thus, the Board will proceed to analyze the veteran's claim 
for increase under both sets of criteria to determine if one 
is more favorable to him.  See VAOGCPREC 3-2000; 65 Fed.Reg. 
33422 (2000).  If an increase is warranted based solely on 
the revised criteria, the effective date of the increase 
cannot be earlier than the effective date of the revised 
criteria.  Id. 

The Board notes that the RO has rated the service-connected 
malaria under both the old and the new rating criteria and 
furnished the old rating criteria to the veteran and his 
representative in a supplemental statement of the case (SSOC) 
issued in October 1995.  The new rating criteria were 
provided in the SSOC issued to the veteran and his 
representative in July 2001.

For a compensable rating to be assigned under the rating 
criteria in effect prior to August 1996, the disease must be 
recently active with one relapse in the past year, or 
moderate disability as a result of the disease must be shown.  
A compensable rating could not be assigned for malaria based 
on the veteran's unsupported claim or statement.  38 C.F.R. § 
4.88b, Code 6304, Note (1) (1995).  

Under the revised criteria, malaria as an active disease 
warrants a 100 percent rating.  The diagnosis of malaria must 
be confirmed by the presence of malarial parasites in blood 
smears; thereafter, residuals of malaria such as liver or 
spleen damage are to be rated under the appropriate system.  
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2001).

Based upon a review of the evidence, the Board finds that a 
compensable rating is not warranted under either the old or 
new rating criteria.  In this regard, at no time since August 
1993 has competent evidence of active malaria been presented.  
Moreover, at no time since has the appellant had a relapse of 
this disease.  Further, at no time during the pendency of 
this claim has there ever been a showing of moderate 
disability due to the service-connected malaria.  

The July 2001 opinion offered by the VA physician who had 
examined the veteran in July 1998 noted that the appellant 
had not suffered residual kidney, liver, pulmonary or 
hematologic damage from malaria.  That examiner had 
previously noted that the veteran did not suffer anemia.  
Thus, the evidence before the Board indicates that the 
veteran does not suffer from active malaria or residuals of 
malaria.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
As the minimum schedular requirements for a compensable 
rating for malaria have not been met under either the old or 
new criteria, a compensable rating for malaria is not 
warranted.

Hence, the benefit sought on appeal is denied.

In deciding the veteran's claim, the Board is aware that 
during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. § 5100, et. seq. 
(West Supp. 2001).  This liberalizing law is applicable to 
the present appeal.  Karnas.  To implement this law, VA 
promulgated regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  In the present case, the veteran 
has been notified of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  The RO contacted the veteran in August 1997 and 
requested that he submit information necessary in the 
development of his claim; to date, there has been no 
response.  The RO obtained treatment records and the veteran 
was afforded two VA examinations in connection with his 
claim; most recently at the request of the Board.  Thus, the 
Board finds that the RO complied with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to assist and to notify him has 
been fulfilled.  

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A compensable rating for malaria is denied. 



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

